Title: To James Madison from Gideon Gardner, 4 January 1814
From: Gardner, Gideon
To: Madison, James


        
          Washington 4th January 1814
        
        The Petition of Gideon Gardner in behalf of theTown and County of Nantucket—
        Respectfully sheweth,
        That a petition from said town was on the 28th of December last, presented to the Congress of the united states, praying them to take into their serious Consideration, the distresed situation of that Island, and in their wisdom grant them such relief as their existence absolutely requires—which petition is now under consideration of their select Committees. Your petitioner, believing it to be his duty to represent to you, that there are about seven thousand inhabitants upon this Island, which is situated about thirty miles from the Continent, they are obliged to bring provisions of all discriptions, together with fire wood, and all other necessaries of Life from the Continent, by yesterdays mail they inform me that there was not a barrel of flour to be bought in the place. Those people are so Situated, that the only means they have to procure a Subsistence is by fishing and whaleing by the 7th Section of the Embargo Law, it appears it was not the intention of that Law, to prevent Vessels from fishing and whaleing—but they are fearfull the other Sections of the Law renders the 7th Section entirely nugatory—and may put it out of the power of the Collectors to furnish necessary documents for such Voyages to be prosi[c] uted according to the Law of our Country—and they most seriously and respectfully solicit the aid of the Executive to enable them to fish and Whale—it being the only means in their power to procure a Subsistence.
        
          Gideon Gardner
        
      